ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-064, concluding that JOSEPH J. HALDU-SIEWICZ of JERSEY CITY, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of six months based on his plea of guilty in Superior Court to violation of N.J.S.A 2C:24-4(b)(5)(b) (fourth-degree endangering the welfare of a child), conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer);
And JOSEPH J. HALDUSIEWICZ having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JOSEPH J. HALDUSIEWICZ is suspended from the practice of law for a period of six months and until the further Order of the Court, effective December 1, 2005, IMO Kennedy 177 N.J. 517, 831 A.2d 106 (2003); and it is further
ORDERED that JOSEPH J. HALDUSIEWICZ comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*279ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.